Citation Nr: 1026426	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a May 2010 videoconference Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.


FINDING OF FACT

The persuasive medical evidence is against a finding that the 
Veteran's present psychological symptoms are etiologically 
related to any incident of active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
psychosis, will be presumed to have been incurred during service, 
if the disability is manifested to a compensable degree within a 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additional regulations pertain to claims for service connection 
for PTSD.  Service connection for PTSD requires medical evidence 
showing a diagnosis of the condition, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the Veteran's service), 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

However, in this instance the Veteran does not allege combat 
exposure or POW experiences as stressors.  In such a case, the 
Veteran's lay statements, by themselves, will not be enough to 
establish the occurrence of the claimed stressor.  Instead, the 
record must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).

Such corroborating evidence cannot consist solely of after- the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  

Evidence

Service treatment records, dated August 1961, show that the 
Veteran sought medical attention for anxiety and depression.  He 
complained about occupational difficulties as he found his 
current job responsibilities monotonous, and he reported 
increased drinking during the past three months.  The Veteran was 
afraid that his active service term would be extended.  Mental 
status examination showed that the Veteran was not in acute 
distress, but the examiner noted some neurotic traits present and 
possible insight deficiencies.  The examiner concluded that no 
psychiatric diagnosis was warranted.  At separation, the Veteran 
did not report any psychiatric symptoms.  Correspondingly, the 
clinical examination report for separation did not show any 
psychiatric disorders.   

Also of relevance, the Veteran's personnel records include court-
martial charges.  One charge pertained to an unauthorized absence 
in September 1961.  The other charge pertained to an unauthorized 
absence and disorderly conduct in October 1961.  

Medical records are not available until many years following the 
Veteran's term of active service.  Notably, VA treatment records 
show that the Veteran injured his head in April 2007.  X-rays 
revealed a fracture, but did not show intracranial hemorrhage.  
They also noted an old infarction involving the left front 
temporal lobes.  In a December 2007 statement, the Veteran 
reported having a nervous breakdown while stationed in Okinawa, 
Japan.  

The first instance of mental health treatment is shown in June 
2008 VA treatment records.  The Veteran complained of anxiety 
related symptoms including insomnia, shortness of breath, heart 
palpitations, and cold sweats.  He reported that these symptoms 
began following his April 2007 head injury.  The Veteran stated 
that he experienced depressive episodes following service.  
Mental status examination did not reveal any abnormalities.  The 
examiner diagnosed anxiety disorder and noted that the Veteran 
reported mood symptoms beginning in service and being exacerbated 
following the recent head injury.  

VA treatment records from October 2008 reflect that the Veteran 
sought an adjustment for his anxiety medication.  He emphasized 
that he initially experienced psychiatric symptoms during active 
service and began experiencing flare-ups of these symptoms 
following his April 2007 head injury.  The Veteran recalled 
having a nervous breakdown during service while stationed in an 
isolated area.  He remembered receiving several court-martials 
for unauthorized absences and disorderly conduct related to 
alcohol abuse.  The Veteran stated that he had an episode of 
severe anxiety once every ten years.  Mental status examination 
showed normal speech and thought process.  No psychosis was 
present.  The examiner diagnosed anxiety disorder and noted that 
the Veteran had many PTSD symptoms without an identifiable 
stressor.  

VA treatment notes, dated in December 2008, showed that the 
Veteran was again treated for anxiety and depressive symptoms.  
The examiner noted that seasonal affective disorder (SAD) may be 
present and recommended a SAD light.

The Veteran was afforded a January 2009 VA examination.  The 
examiner reviewed the claims file and interviewed the Veteran.  
He detailed the Veteran's social and occupational history.  He 
noted that the Veteran reported nervousness and anxiety symptoms 
following the April 2007 head injury.  The Veteran also related a 
prior head injury of being struck in the head during service by 
the military police.  Mental status examination showed proper 
speech and did not reveal any psychosis.  However, the examiner 
noted some memory impairment.  After considering the entire 
record, the examiner diagnosed anxiety and depressive disorders.  
He opined that it would be speculative to relate the present 
anxiety and depressive disorder to symptoms experienced during 
military service.  The examiner based this conclusion on the 
Veteran's history.  He noted that service treatment records did 
not confirm a psychiatric diagnosis and the Veteran maintained an 
occupation for a period of time.  Additionally, the Veteran did 
not seek mental health treatment until a recent head injury. 

The Veteran submitted a June 2009 letter by S.W., MD.  Dr. S.W. 
stated that she reviewed the Veteran's medical history.  The 
Veteran told her about his military related stressors of being 
beaten by military police and not receiving proper medical 
attention.  He also related having depressive and anxiety 
symptoms during his last year in active service.  Since service, 
the Veteran informed her that he was intensely scared following 
the incident with the military police and started experiencing 
symptoms of isolation, withdrawal, and decreased concentration.  
After the head injury, the psychiatric symptoms reemerged.  

In a December 2009 letter, the Veteran again detailed his in-
service stressors.  He stated that he experienced a nervous 
breakdown following an involuntary extension of his tour in 
Okinawa.  At the time, the Veteran started to face disciplinary 
action for disorderly conduct and unauthorized absences.  A 
particularly traumatizing instance occurred during a fight when 
he was rendered unconscious and experienced a black out of the 
events following the fight.  The Veteran reported that he did not 
received medical care for his head injury following the fight.  
The recent head injury caused many psychiatric symptoms to 
reemerge as a result of the military stressors.  He noted that 
the April 2007 CT scan of the brain showed old traumas that he 
related to fights during military service.  

The Veteran submitted an additional May 2010 medical opinion by 
I.R., MD.  
Dr. I.R. stated that she had cared for the Veteran since October 
2008.  The Veteran related the stressors that were detailed in 
Dr. S.W.'s June 2009 letter.  Based upon this reported history, 
she concluded that the Veteran had symptoms of PTSD since service 
and experienced an exacerbation following the recent head injury.  
    
The Veteran was afforded a May 2010 Travel Board hearing.  The 
Veteran detailed the stressors recounted in past reports.  He 
reiterated that he experienced psychological problems after 
separation from service, but did not seek treatment until the 
recent head injury. 

Analysis

The Veteran contends that his psychiatric disorders are related 
to the in-service stressors incurred during his last year of 
active military service.  He provided medical evidence to support 
his contention through Dr. S.W.'s June 2009 letter and Dr. I.R.'s 
May 2010 letter.    

The pertinent issues in this case are whether the Veteran's 
reports of the in-service incidences are credible and if so, 
whether the physician's letters are persuasive evidence of a 
nexus.  The record confirms that the Veteran has present 
psychological disorders, including a PTSD diagnosis.  38 C.F.R. 
§ 3.303.

The Board will address the credibility of the Veteran's reported 
in-service injuries that underlie Drs. S.W. and I.R.'s favorable 
opinions.  See Buchanan v. Nicholson, 451F.3d 1331, 1336-7 (Fed. 
Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible in 
and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements);  Leshore  
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional).  

Service records provide credence to the Veteran's reported 
stressors.  The record includes court-martials for disorderly 
conduct and unauthorized absences shortly before separation.  
Additionally, an August 1961 service treatment record shows 
complaints about anxiety and depressive symptoms.  However, at 
the separation examination the Veteran did not report any 
psychiatric symptoms and no clinical findings were made in this 
regard.  Additionally, service treatment records do not show any 
treatment or findings regarding fight related injuries.  The 
entire medical record is devoid of any reference to residual 
injuries from an in-service fight.  Given that the Veteran 
received a court-martial for disorderly conduct, the Board finds 
the Veteran credible in his report that a fight occurred.  
Meanwhile, the medical records are completely devoid of any 
complaints or reference to fight related injuries during or 
immediately after service.  The Board finds the Veteran's reports 
less persuasive as to whether he was severely beaten by military 
police or severely injured during a fight.  Buchanan, supra.  

As the Board finds the Veteran credible in his reports of being 
involved in a fight and experiencing depressive and anxiety 
symptoms, the issue becomes whether there is enough persuasive 
evidence showing the current psychological symptoms are related 
to military service.  

While the Veteran is competent to report his symptomatology, he 
is not competent to provide determinations regarding the etiology 
of his present psychological disorders.  The Veteran has not been 
shown to have education, training, or experience in mental health 
treatment.  The Board will consider competent medical evidence in 
determining the issue of whether the Veteran's psychological 
disorders are related to military service.  By "competent 
medical evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. 
§ 3.159(a). 

The competent medical evidence of record differs as to the 
etiology of the Veteran's present psychological disorders.  The 
Board must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors such as 
reasoning employed by the medical professionals and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000).  Also of note, the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

After careful consideration of the record, the Board finds the 
January 2009 VA examination report more persuasive than the 
opinions expressed by Drs. S.W. and I.R.  The VA examiner 
declined to relate the Veteran's present psychiatric 
symptomatology to service for several reasons.  The Veteran did 
not meet the criteria for a psychiatric diagnosis during service.  
He has been able to maintain an occupation with some success, and 
he did not seek mental health treatment until 45 years following 
separation.  Drs. S.W. and I.R.'s opinions rely on a reported 
history by the Veteran that he was severely beaten in fights 
during service.  See Leshore, supra.  As discussed above, the 
Board finds the Veteran's reports of severe injury residuals from 
fights during service less persuasive.  The Board also finds Drs. 
S.W. and I.R.'s opinions less plausible when viewing the record 
in its entirety.  The record shows that the Veteran did not seek 
medical attention for his psychiatric symptoms for approximately 
45 years.  The Board finds the VA examiner opinion more 
persuasive since it is plausible with the additional evidence of 
record including: the absence of medical records showing 
treatment for injury residuals from a fight, lack of psychiatric 
complaints at separation, and the many years elapsing before 
seeking mental health treatment.    

In sum, the persuasive medical evidence is against a finding that 
the Veteran's present psychological symptoms are etiologically 
related to any incident of active military service.  38 C.F.R. 
§ 3.303, 3.307, 3.309; Guerrieri, supra.; Buchanan, supra.; 
Leshore, supra. 



Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a November 2007 letter, 
prior to the date of the issuance of the appealed March 2008 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all mental health treatment described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
January 2009 that was fully adequate for the purposes of 
adjudication.  The Board notes that the VA examiner did not state 
an affirmative conclusion.  Rather he determined that it would be 
speculative to relate the Veteran's current symptoms to active 
service stressors.  He outlined the Veteran's history to explain 
his determination.  The Board finds this is a sufficient 
rationale for his conclusion.  See Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).  The Board also notes that the Veteran 
contends the April 2007 cranial CT scan revealed residuals from 
in-service injuries.  The VA examination report shows that April 
2007 CT scan was available for review and the examiner 
specifically noted the Veteran's report of receiving blows to the 
head during military service in his review of the record.  

In sum, the VA examination report reflect a full review of the 
claims file, interview of the Veteran, mental status examination, 
and a medical determination by an appropriately qualified 
healthcare provider.  The Board finds the January 2009 VA 
examination report is adequate for purposes of adjudication.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


